 1   BRANDON L. PHILLIPS, ESQ
     Nevada Bar No. 12264
 2   BRANDON L. PHILLIPS, ATTORNEY AT LAW, PLLC
     1455 E. Tropicana Ave., Suite 750
 3   Las Vegas, Nevada 89119
     (702) 795-0097, (702) 795-0098 fax
 4   blp@abetterlegalpractice.com
     Attorney for Plaintiff
 5
                                 UNITED STATES DISTRICT COURT
 6
                                        DISTRICT OF NEVADA
 7
      TRINA PARKER, as an individual;                      CASE NO.2:18-cv-02291-RFB-PAL
 8
 9    Plaintiff,                                           STIPULATION AND ORDER TO
      v.                                                   EXTEND PLAINTIFF'S DEADLINE
10                                                         TO FILE REPLY IN SUPPORT OF
      DIGNITY HEALTH dba ST ROSE                           MOTION FOR PARTIAL SUMMARY
11
      DOMINICAN HEALTH HOSPITAL-SIENA                      JUDGMENT [ECF NO. 49]
12    CAMPUS, as a Corporation;

13    SCOTT R. FERGUSON M.D., as an
      individual;
14
15                    Defendant.

16
17           Plaintiff Trina Parker, by and through her undersigned counsel, Defendant Dignity Health

18   dba St. Rose Dominican Health Hospital-Siena Campus (hereafter "Defendant St. Rose"), by and

19   through its undersigned counsel, and Defendant Scott R. Ferguson, by and through his undersigned

20   counsel (hereafter the "Parties"), hereby stipulate and agree to extend Plaintiff's deadline to file

21   her Reply in support of her Motion for Partial Summary Judgment (ECF No. 49) against Defendant
22   St. Rose, as follows:
23           1.     On August 29, 2019, Plaintiff filed her Motion for Partial Summary Judgment (ECF
24   No. 49) against Defendant St. Rose.
25           2.     On September 11, 2019, Defendant St. Rose filed its Opposition to Plaintiff's
26   Motion for Partial Summary Judgment (ECF No. 52) and Counter-Motion for Partial Summary
27
     Judgment (ECF No. 53).
28


                                                     -1-
 1          3.      On September 11, 2019, Defendant Scott R. Ferguson, M.D. filed his Joinder to
 2   Defendant St. Rose's Opposition to Plaintiff's Motion for Partial Summary Judgment (ECF No.
 3   55).
 4          4       Although the Opposition to Plaintiff's Motion for Partial Summary Judgment (ECF
 5   No. 52) and Counter-Motion for Partial Summary Judgment (ECF No. 53) bear separate ECF filing
 6
     numbers, the documents are identical.
 7
            5.      Pursuant to the Local Rules, the deadline for Plaintiff to file her reply brief in
 8
     support of her Motion for Partial Summary Judgment (ECF No. 49) is September 25, 2019. (See
 9
     ECF No. 52.)
10
            6.      Pursuant to the Local Rules, the deadline for Plaintiff to file her response to
11
     Defendant St. Rose's Counter-Motion for Partial Summary Judgment (ECF No. 53) is October 2,
12
     2019. (See ECF No. 53.)
13
            7.      The Parties agree Plaintiff's deadline to file her reply brief in support of her Motion
14
     for Partial Summary Judgment (ECF No. 49) should be extended until October 2, 2019, as the
15
16   issues in Defendant St. Rose's Opposition (ECF No. 52) and its Counter-Motion for Partial

17   Summary Judgment (ECF No. 53) are the same and merit additional time for Plaintiff to respond

18   to.

19          This extension will not interfere with the Court's scheduling order or the briefing schedule

20   of any other pending motion. Accordingly, the Parties respectfully request that the Court extend
21   Plaintiff's deadline to file her reply in support of her Motion for Partial Summary Judgment (ECF
22   No.49) until October 2, 2019.
23    ...
24    ...
25    ...
26
      ...
27
      ...
28
      ...


                                                      -2-
 1
            The parties submit this stipulation in good faith, and not for purposes of undue delay.
 2
            IT IS SO STIPULATED.
 3
            DATED this 26th day of September, 2019.
 4
 5                               BRANDON L. PHILLIPS, ATTORNEY AT LAW, PLLC
 6
                                  /s/ Brandon L. Phillips____________
 7                                BRANDON L. PHILLIPS, ESQ.
                                  Nevada Bar No. 12264
 8                                1455 E. Tropicana Avenue, Ste. 750
 9                                Las Vegas, NV 89119
                                  702-795-0097/702-795-0098-fax
10                                Attorney for Plaintiff
11
12          DATED this 26th day of September, 2019.

13                                HALL, PRANGLE & SCHOONVELD, LLC
14
15                                /s/ Tyson J. Dobbs_____________________
                                  TYSON J. DOBBS, ESQ.
16                                Nevada Bar No.: 11953
17                                ZACHARY J. THOMPSON
                                  Nevada Bar No.: 11001
18                                HALL PRANGLE & SCHOONVELD, LLC
                                  1160 N. Town Center Dr., Ste. 200
19                                Las Vegas, NV 89144
20                                (702) 889-6400 – Office
                                  (702) 384-6025 – Facsimile
21                                Attorneys for Defendant
                                  Dignity Health d/b/a St. Rose
22                                Dominican Hospital - Siena Campus
23
     ...
24
     ...
25
     ...
26
     ...
27
     ...
28   . ..


                                                    -3-
 1   DATED this 26th day of September, 2019.
 2                       LEWIS BRISBOIS BISGAARD & SMITH
 3
 4                       /s/ Alissa N. Bestick___________________
                         KEITH WEAVER
 5                       Nevada Bar No. 12902
 6                       DANIELLE WOODRUM
                         Nevada Bar No. 12902
 7                       ALISSA N. BESTICK
                         Nevada Bar No. 14979C
 8
                         6385 S. Rainbow Blvd., Suite 600
 9                       Las Vegas, NV 89118
                         Tel: 702.893.3383
10                       Fax: 702.893.3789
                         Attorneys for Defendant Scott R. Ferguson, M.D.
11
12
     IT IS SO ORDERED,
13
                              ________________________________
14                            RICHARD F. BOULWARE, II
                         ____________________________________________
15
                              UNITED
                         UNITED  STATESSTATES   DISTRICT
                                         DISTRICT          JUDGE
                                                  COURT JUDGE
                               DATED this 1st day of October, 2019.
16
17
                         DATED:_____________________________________
18
19
20
21
22
23
24
25
26
27
28


                                         -4-
